Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the specific closed loop irrigated ablation system comprising an outer sheath including an electrode with a closed irrigation path defined by the electrode and a tubing in the sheath, and an electrode array disposed inside an inner diameter of the tubing and movable between retracted and protruded configurations as recited in the claims.  There are several references which employ expandable electrode arrays and a cooling means.  Balbierz et al (2002/0026188), Garabedian et al (2004/0220562) and Gough et al (5,810,804) disclose various devices that have deployable electrode arrays and also have a means to provide a cooling fluid.  However, none have the specific closed loop irrigation structure to provide a fluid to a surface of an electrode on a sheath with the array being deployable from a tubing within the sheath as claimed.  Sherman et al (2004/0116921), Desinger (2004/0176761) and Jun (2006/0122593) disclose probes having electrodes on a surface of a sheath with cooling provided to the inner surface of the electrode, but fail to disclose an electrode array deployable from an inner tube as recited in the claims.  Cosman et al (2006/0178666) discloses a tubular member having cooling of an electrode surface (Figure 13), as well as members deployable from a central tubing (Figure 14).  However, the deployable members are not electrodes, but rather a guidewire and a sensing device to monitor treatment conditions responsive to energy delivery of the electrode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 18, 2022